— Judgment unanimously affirmed. Memorandum: On this appeal defendant contends that he was denied a fair trial by the court’s instructions to the jury. Specifically, defendant challenges the court’s marshaling of the evidence, its alibi charge and its charge on identification testimony. These claims were not preserved for our review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467) and we decline to consider them as a matter of discretion in the interest of justice (see, CPL 470.15 [6]).
We reject defendant’s claim that he was deprived of the effective assistance of counsel. The evidence, the law and the circumstances of this case reveal that defendant’s attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
We have reviewed defendant’s remaining contentions and find them to be lacking in merit. (Appeal from judgment of Cayuga County Court, Corning, J. — criminal sale of controlled substance, third degree.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.